—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s request for disability retirement benefits.
Petitioner was employed as a general clerk by the New York State Power Authority until June 1992 when he left his position due to medical problems. Respondent denied his application for disability retirement benefits on the ground that petitioner is not permanently incapacitated from the performance of his duties; a finding based upon the opinion of the physician who examined petitioner on behalf of the New York State and Local Employees’ Retirement System. As respondent is free to credit one physician’s opinion over another’s, we find that his determination is supported by substantial evidence (see, Matter of Hamlet v McCall, 222 AD2d 883; Matter of Harr v State of New York, 222 AD2d 926, 927).
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.